Exhibit 10.35

AMENDMENT NO. 1 TO PURCHASE AGREEMENT

AMENDMENT NO. 1, dated as of January 2, 2007, to PURCHASE AGREEMENT, dated as of
August 7, 2006 (the “Agreement”), by and between ONEOK, Inc. (the “Issuer”), and
UBS AG, London Branch (“UBS”) acting through UBS Securities LLC (“Agent”) as
agent.

W I T N E S S E T H

WHEREAS, the Issuer and UBS wish to amend the definition of “Last Averaging
Date” set forth in Schedule I to the Agreement;

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Last Averaging Date. The definition of “Last Averaging Date” in Schedule I to
the Agreement is hereby revised to read as follows:

 

     “Last Averaging Date” means a trading day between and including October 16,
2006 and February 8, 2007. If no notice is provided, then the Last Averaging
Date shall be February 8, 2007.

2. Counterparts. This Amendment may be executed by the parties hereto in
counterparts, and each such executed counterpart shall be, and shall be deemed
to be, an original instrument and all such counterparts, taken together, shall
constitute one and the same instrument.

3. Governing Law. This Amendment shall be governed by and construed and enforced
in accordance with the laws of the state of New York without reference to
conflict of law principles.

IN WITNESS WHEREOF, UBS and the Issuer have caused this Agreement to be duly
authorized, executed and delivered as of the date first written above.

 

UBS AG, LONDON BRANCH By:   /s/ Michael Harris   Name:   Michael Harris   Title:
 

Executive Director

Equity Risk Management



--------------------------------------------------------------------------------

 

By:   /s/ E. Kayaliogia   Name: Emir Kayaliogia   Title: Associate Director

 

UBS SECURITIES LLC, as Agent By:   /s/ Michael Harris  

Name:

Title:

 

Michael Harris

Executive Director

Equity Risk Management

 

By:   /s/ E. Kayaliogia   Name: Emir Kayaliogia   Title: Associate Director

 

ONEOK, INC. By:   /s/ Jim Kneale   Name: Jim Kneale   Title: